Citation Nr: 0020541	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  99-06 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a depressive disorder 
as secondary to vitiligo with tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from March 1980 to 
March 1983.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Buffalo, New York, 
Regional Office (RO) denying the veteran service connection 
for depression secondary to her service-connected skin 
disorder.


FINDING OF FACT

No competent evidence has been submitted to show that the 
veteran currently has a depressive disorder related to her 
service-connected skin disability.


CONCLUSION OF LAW

The claim for service connection for a depressive disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from an injury or disease that was incurred in or aggravated 
by active service, or for a disability that is proximately 
due to or the result of a service-connected condition.  See 
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.310(a) (1999).

A more preliminary determination that must be made in cases 
involving a claim for service connection, however, is whether 
the claim is "well grounded," meaning at least "plausible."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The initial burden of showing that a claim is 
well grounded resides with the veteran, and if it is 
determined that she has not satisfied her initial burden of 
submitting evidence sufficient to show that her claim is well 
grounded, then her appeal must be denied and VA does not have 
a "duty to assist" her in developing her claim.  See 
Morton v. West, 12 Vet. App. 477 (1999); Slater v. Brown, 
9 Vet. App. 240, 243 (1996).

In order for a claim to be well grounded, i.e., plausible, 
there must be competent evidence (lay or medical, as 
appropriate) of (1) a current disability; (2) an inservice 
injury or disease; and (3) a nexus between the current 
disability and the inservice injury or disease.  Epps v. 
Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Velez v. 
West, 11 Vet. App. 148, 158 (1998); see also Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996); Jones (Wayne) v. Brown, 7 
Vet. App. 134, 136-37 (1994) (lay testimony that one 
condition was caused by a service-connected condition was 
insufficient to well ground a claim).  

Furthermore, in order for a claim of service connection to be 
well grounded, there must be proof of present disability.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (requiring 
for a well-grounded claim competent evidence that a veteran 
currently has the claimed disability).  As explained below, 
the Board finds that the veteran's claim for secondary 
service connection for a depressive disorder is not well 
grounded.  

The veteran's service medical records do not show any 
complaints or findings whatsoever referable to a depressive 
disorder or any suggestion thereof.  On the veteran's March 
1983 medical examination for service separation, a clinical 
evaluation was negative for any psychiatric abnormality.

On a VA skin disease examination in June 1998, the veteran 
described a progressive loss of pigmentation over large areas 
of her body since service.  Physical examination disclosed 
extensive vitiligo.  Areas of involvement included periocular 
areas, lids, scalp, and considerable areas involving the 
medial aspect of the arms, the dorsum of the hands and almost 
complete depigmentation of the legs.  There were also 
scattered areas of depigmentation on the abdomen and back.  
The veteran informed her examiner that she is not having any 
cutaneous symptoms related to the vitiligo, though she 
complained of some depression due to the appearance of her 
skin.  

The veteran's representative in a December 1998 memorandum 
noted the veteran's complaints of depression on her June 1998 
VA examination and asserted a claim on her behalf for 
secondary service connection for depression.

VA outpatient treatment records dated between January 1999 
and March 1999 and submitted in connection with this claim 
show that the veteran was seen by a VA clinical psychologist 
beginning in June 1999 to address problems with depression, 
social isolation and adjustment to her service-connected skin 
condition.  It was noted that the veteran was diagnosed in 
1983 with vitiligo, a condition that results in a progressive 
loss of skin pigment.  She related that she has been feeling 
"more depressed" about her condition lately and "lonely" 
because of perceived negative reactions of others.  On mental 
status examination, the veteran was found to be alert and 
oriented times 3, cooperative and cordial though somewhat 
restrained throughout the interview.  Her affect was full 
range and appropriate.  She was occasionally tearful, 
especially when discussing the loneliness and social 
isolation she perceives as being due to her skin condition.  
She denied sleep onset or sleep maintenance insomnia but 
reported that she sleeps approximately six hours a night and 
often feels tired.  She denied any perceptual disturbances 
and there was no evidence of a formal thought disorder.  The 
veteran's clinical psychologist concluded as a diagnostic 
impression that the veteran has been coping with the 
emotional and social implications of her disorder primarily 
by means of suppression.  It was added that the veteran has 
limited insight regarding the toll this coping strategy might 
be taken on her psychological health and well being.  It was 
concluded that the veteran would benefit from cognitive-
behavioral therapy to address her loneliness, social 
isolation, and thoughts and feelings regarding her disorder.

The veteran next presented to her VA clinical psychologist in 
March 1999.  At that time she stated that she was feeling 
"about the same" as she was in January.  She added that she 
continues to feel socially isolated, which she attributes to 
her skin condition and further indicated that her diminished 
well being is bound to this lack of social activity and 
discomfort about her appearance.  She was encouraged to 
consider changing her behavior in a social situation, and the 
veteran committed to organizing one social outing where she 
would act more confident about herself.  

The veteran is claiming service connection for a depressive 
disorder as secondary to her service-connected skin disorder.  
However, a review of the record fails to show a diagnosis of 
a depressive disorder.  In this regard, recent VA clinical 
records note that the veteran has complaints of depression as 
well as social isolation due to service-connected vitiligo, 
but there is no clinical diagnosis of a depressive disorder 
in the reports of VA clinical interviews or examinations of 
record.  

Thus, despite the veteran's contention, there is no evidence 
of record that she currently suffers from a depressive 
disorder.  While the clinical record may suggest that she 
experiences depression among other symptoms as a result of 
her service-connected vitiligo, a definite diagnosis of a 
depressive disorder has not been documented.  Since medical 
evidence has not been produced showing a diagnosis of a 
depressive disorder, the Board finds that the claim is not 
well grounded in accordance with Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  If a disorder does not presently 
exist, then the claim will not be plausible and thus not well 
grounded.

For service connection to be warranted there must be evidence 
of present disability which is attributable to a disease or 
injury incurred in or aggravated by service or due to a 
service-connected disability.  See Velez v. West, 
11 Vet. App. 148, 158 (1998).  This requirement for competent 
evidence to support the claim has not been made in the 
instant case.  In the absence of such evidence, the claim for 
service connection for a depressive disorder is not well 
grounded.



ORDER

Service connection for a depressive disorder secondary to 
vitiligo with tinea pedis is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals




 

